COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00405-CV


IN RE MELISSA DAWSON                                                     RELATOR



                                      ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 236-281814-15

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: SUDDERTH and GABRIEL, JJ.; and CHARLES BLEIL (Senior Justice,
Retired, Sitting by Assignment).

DELIVERED: December 1, 2016




      1
       See Tex. R. App. P. 47.4.